Title: From George Washington to Board of War, 7 December 1780
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 7th Decemr 1780
                        
                        I had the honor of receiving your favor of the 23d ulto while on my way to this place, at which I arrived
                            last Evening. The Returns which you require from the Officers of Cavalry shall be immediately called for and transmitted
                            when brought in.
                        The passport for the Sloop Carolina packet only came to my hands this day. I am under the necessity of
                            forwarding it by the Count de Custine; as the Quarter Master Genl has it not in his power to furnish an Express with the
                            means of bearing his Expences to Philada. I have the honor to be with great Respect Gentn Yr most obt Servt

                    